United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3683
                       ___________________________

      Mary Besong Oben; Treasure Tayui Oben; Cynthia Orock Mika Oben

                           lllllllllllllllllllllPetitioners

                                         v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                           Submitted: August 7, 2013
                            Filed: August 22, 2013
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Cameroonian citizens Mary Oben and her two daughters, Treasure Oben and
Cynthia Oben, petition for review of an order of the Board of Immigration Appeals
(BIA), upholding an immigration judge’s denial of asylum, withholding of removal,
and relief under the Convention Against Torture (CAT).1 After careful review, we
find no basis for reversal. In particular, we conclude that the immigration judge’s
adverse credibility determination, which was specifically upheld by the BIA, was
supported by substantial evidence on the administrative record as a whole. See Ali
v. Holder, 686 F.3d 534, 538 (8th Cir. 2012) (standard of review); Fofanah v.
Gonzales, 447 F.3d 1037, 1040 (8th Cir. 2006) (noting that adverse credibility finding
was fatal to asylum, withholding-of-removal, and CAT claims because they were all
“based upon the same discredited testimony”). Accordingly, we deny the petition for
review. See 8th Cir. R. 47B.
                       ______________________________




      1
      Treasure Oben and Cynthia Oben were listed as derivative beneficiaries on
Mary Oben’s application for relief.

                                         -2-